Title: To James Madison from John Winn and Others, 24 June 1823
From: Winn, John
To: Madison, James


        
          Dear Sir,
          Milton Albemarle June 24th 1823
        
        As one of the distinguished patriots who aided in the establishment of American Independence, your fellow-Citizens of Albemarle who intend to celebrate its next Anniversary at Wm. D. Fitch’s in Milton, have requested the undersigned committee of arrangements, to invite your attendance. In doing so permit them to indulge the hope that no circumstance may render it inconvenient to you to afford them the high gratification of your presence on that day. The undersigned individually assure you of the respect & esteem with which they are your fellow-citizens
        
          John WinnWilliam C. RivesDaniel M. RaileyJohn M. RaileyJohn OrmondHorace BramhamGeorge W Nicholas
        
      